[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 220 
March 9, 1942. The opinion of the Court was delivered by
This case was heard on Circuit by the Honorable E.H. Henderson, Judge of the Second Circuit. His decree evinces that he gave to its study and preparation meticulous care and serious consideration. His findings of fact and conclusions *Page 233 
of law are amply sustained by our study of his decree. It would be a work of supererogation for us to add anything to it.
We concur in his expression of regret that the plaintiff cannot recover in this case, due to his failure to give notice in writing to Mrs. Brown, the owner of the house being built, that he was furnishing materials being used in the construction of the house. His failure to give that notice deprived him of the benefit of the lien provided for in Section 8729 of the Code of South Carolina for 1932. This, however, does not entitle him to recover of Mrs. Brown the value of the articles furnished by him. He must look to the contractor to whom he sold the articles.
Let the decree of Judge Henderson be reported. Exceptions are overruled and the judgment affirmed.
MESSRS. ASSOCIATE JUSTICES BAKER, FISHBURNE and STUKES and CIRCUIT JUDGE WM. H. GRIMBALL, ACTING ASSOCIATE JUSTICE, concur.